829 F.2d 37Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gloria WERTH; Steven Werth; Michael Werth, Plaintiffs-Appellants,v.Joseph H. TASHOF; Wilda P. Tashof, Defendants-Appellees.
No. 87-1021
United States Court of Appeals, Fourth Circuit.
Submitted June 24, 1987Decided September 2, 1987

Michael W. Werth, for appellants.
Richard Harold Gins, Gins & Seebar, PC, for appellees.
Before JAMES DICKSON PHILLIPS, MURNAGHAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Upon review of the record and the district court's opinion finding the challenged transfers voidable and finding the related debts dischargeable in bankruptcy, we conclude that this appeal is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Werth v. Tashof, C/A No. 85-2664-H, C/A No. 86-2152, (D. Md., Dec. 10, 1986).


2
AFFIRMED.